Citation Nr: 0319035	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  99-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, includixng post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On May 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have treated 
the veteran for a psychiatric disability, 
including PTSD.  Obtain records dated since 
her separation from service from each health 
care provider the veteran identifies, 
including Dr. Dick Larumbe.  Also, obtain all 
records prepared at the Huntington, West 
Virginia VA medical center since October 2001.

2.  After completing the development requested 
above, please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination by a 
psychiatrist to determine the etiology of all 
psychiatric disorders, including PTSD, if any.  
All indicated tests and studies, including 
psychological testing, should be performed 
with a view toward ascertaining whether the 
veteran meets the diagnostic criteria for an 
acquired psychiatric disorder and/or PTSD.  
The claims folder, along with all additional 
evidence obtained pursuant to the requests 
above, should be made available to the 
examiner for review.  
 
In regards to the veteran's PTSD claim, the 
examiner should specifically state whether, 
based on her history, the veteran experienced 
a stressful event in service sufficient to 
produce PTSD.  The examiner should obtain a 
detailed history from the veteran regarding 
the circumstances surrounding any such 
stressor.  The examiner should specifically 
ask the veteran to provide further information 
surrounding her sexual assault by a sergeant 
and her molestation by another female soldier.  
If a diagnosis of PTSD is deemed appropriate, 
then the psychiatrist should comment on the 
link between the veteran's current 
symptomatology and any in-service stressors 
reported by the veteran.  If PTSD is not 
found, then the psychiatrist should expressly 
say so and provide detailed reasons for such 
an opinion.

With regards to the issue of an acquired 
psychiatric disability other than PTSD, if a 
diagnosis of acquired psychiatric disability 
other than PTSD is appropriate, the examiner 
should provide an opinion as to the medical 
probabilities that the veteran's current 
disability is related to her military service.  
If an acquired psychiatric disability is not 
found, then the psychiatrist should expressly 
say so and provide detailed reasons for such 
an opinion.    

The examination report should include complete 
rationale for all opinions expressed.  If the 
psychiatrist provides an opinion that is 
contrary to one already of record, the 
psychiatrist should point to specific findings 
and/or medical authority to explain why his or 
her opinion differs from the opinions already 
of record.  Additionally, the psychiatrist 
should specifically address and reconcile any 
incongruities found among the veteran's 
medical records, in particular, the medical 
records from Our Lady of Bellefonte Hospital 
dated in October 1996, in January 1997, and in 
May 1997, the VA medical records dated in June 
1981, March 1983, February 1984, and July 
1984, and the October 2001 VA examination 
report.
3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


